DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to because of improper labeling of items. Particularly items 200, 202, 206, and 210 of figures 2B and 2F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claim 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz et al., hereinafter Carlioz (US 2018/0281964) in view of Bettell, (US 8,177,165 B2).
	Regarding claim 1, Carlioz discloses an aircraft seat (200: seat, figs. 3 -6) for an aircraft passenger compartment suite (16: seating suite, figs. 3-6), comprising: a primary section (primary part of seat 200, figs. 3-6) including an upper actuatable portion (202: seat back, figs. 3-6) and a lower actuatable portion, the primary section configured to actuate between a primary upright position and a primary lie-flat position;(203: seat bottom, figs. 3-6 )(§[0042]: The seat 200 is configurable between an upright or TTL (taxi, takeoff and landing) position and a bed position)(fig. 3: upright, fig.6: actuated); 
and an auxiliary section (30: expansion wing, figs. 3-6) including an auxiliary seatback (302: a back portion, figs. 3-6) portion coupled to a privacy shell element of the aircraft passenger compartment suite (see fig. 3 below for privacy shell element) 
    PNG
    media_image1.png
    573
    684
    media_image1.png
    Greyscale

and an auxiliary seat base portion (303: bottom portion, figs. 3-6) configured to actuate between an auxiliary upright position and an auxiliary lie-flat position (§ [0049]: In certain embodiments, the expansion wing 30 may be configured to provide additional space to one or both primary accommodation spaces 14a…the expansion wing 30 may be configured as a side cushion that is reclinable with the seat 200 to form the longitudinal bed position) (figs. 5 and 9). 
	Although Carlioz is silent about the auxiliary seatback portion including an actuatable element, the actuatable element configured to actuate between an open position and a closed position, the actuatable element configured to provide access to a stowage compartment when the actuatable element is in the open position, Bettell (US 8,177,165 B2) (hereinafter Bettell) teaches an aircraft seat wherein the seatback portion includes an actuatable element (41, fig. 5) configured to actuate between an open position and a closed position, the actuatable element configured to provide access to a stowage compartment (space containing 43, fig. 5) when the actuatable element is in the open position (fig. 6).

    PNG
    media_image2.png
    564
    408
    media_image2.png
    Greyscale

	 It would have been obvious for a person ordinarily skilled in the art at the time of filing to have modified the auxiliary seat back portion of Carlioz’ seat design to include an actuatable element as taught by Bettell. An actuatable element in the seat back provides alternative seating positions and reveals a stowage compartment when in the open position. The height and placement of the element and the surface medium chosen for the element affords a variety of desirable design choices. One ordinarily skilled in the art would easily recognize the options available here and incorporate the actuatable element of the seat back to make the compartment capable of holding one or more passenger amenities as taught in Bettell, § [0025]. This is an obvious modification because it is useful for a passenger that is traveling, especially long distances, to have space to store personal items, necessities and comforts. A design with more stowage space would enhance the quality of the traveling experience, Enhancing their design. 
	Regarding claim 2, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and modified Carlioz further discloses an actuation of the auxiliary seat base portion of the auxiliary section (303) being dependent on an actuation of the primary section (202 or 203 – unspecified). (See fig. 5) (Examiner note: Both the dependent option of claim 2 and the independent option of claim 3 are described in §0051.) (§ [0051]: In certain embodiments, the seat 200 is configured to convert between the upright position, as best illustrated in FIGS. 3-4 and 16, and the longitudinal bed position, as best illustrated in FIGS. 5 and 17. In these embodiments, the seat 200 and the expansion wing 30 can both be deployed to form a bed that extends longitudinally along the accommodation space 14a, wherein the seat 200 is placed in mating contact with the ottoman 26. According to these embodiments, the expansion wing 30 may provide additional support/space for a passenger in the longitudinal bed position. As a result, the bed is arranged within the accommodation space 14a such that a passenger can lie in a longitudinal direction with respect to the aircraft cabin 10. In certain embodiments, the expansion wing 30 can remain in an upright position when the seat 200 is deployed to the longitudinal bed position.)
	Regarding claim 3, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and modified Carlioz further discloses an actuation of the auxiliary seat base portion of the auxiliary section being independent of an actuation of the primary section. (§ [0051]: In certain embodiments, the expansion wing 30 can remain in an upright position when the seat 200 is deployed to the longitudinal bed position.)
	Regarding claim 4, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and modified Carlioz further discloses a width of the actuatable element of the auxiliary seatback portion being equal to a width of the auxiliary section. (See Carlioz, fig. 3, below for claims 4 and 5): the width of the auxiliary section, 30, is an equal width (w1), to a portion of the actuatable element, 302, disclosed by modified Carlioz.)
	Regarding claim 5, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and modified Carlioz further discloses a width of the actuatable element of the auxiliary seatback portion being less than a width of the auxiliary section. (see items: w2 and 30, below)

    PNG
    media_image3.png
    603
    683
    media_image3.png
    Greyscale

	Regarding claim 6, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and modified Carlioz further discloses the auxiliary seatback portion, (302, figs. 3 and 5) including a second actuatable element (301: headrest), the second actuatable element of the auxiliary seatback portion configured to actuate between a stowed position and a deployed position. (§ [0048]: Finally, in certain embodiments, the headrest portion 301 is pivotally attached at one end to the back portion 302. In the seat upright position, the headrest portion 301 is positioned to be aligned in the same plane as the back portion 302.) (see fig. 5)
	Regarding claim 9, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and Bettell further discloses the stowage compartment (space containing 43, fig. 5 and fig. 6 of Bettell) is configured to house at least one of one or more passenger amenities, (a pillow and other bedding) (see Bettell, § [0025]: The back side 42 of this portion of the backrest, now exposed, is also upholstered and comes to be level with the top of the bed portion and the foot rest. Thus these three surfaces form a level, mattress like bed surface, no part of which is compromised as regards its lying comfort by having to perform a different, passenger support function in the seat configuration of the convertible seat. A pillow 43 is stowed behind the hingeable portion of the backrest and other bedding is stowed in the storage provided elsewhere in the cubicle.) one or more electronic connections for one or more passenger amenities, one or more electronic connections in communication with one or more components of the aircraft passenger compartment suite, or one or more safety devices.  
	.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlioz as modified by Bettell, as in claim 1 above, and in further view of Schroeder et al., hereinafter Schroeder (US 2006/0163917 A1).
	Regarding claim 8, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, but is silent about the auxiliary seat base portion (303, fig. 3), including a second actuatable element, the second actuatable element configured to actuate between a second open position and a second closed position, the second actuatable element configured to provide access to a stowage compartment when the second actuatable element is in the open position.  
	However, Schroeder teaches a passenger seat wherein the seat base portion includes an actuatable element, (3, fig. 1) configured to actuate between an open and closed position (fig. 1) to provide access to a stowage compartment, (12, fig.1) when in the open position. (See figure below.) 

    PNG
    media_image4.png
    526
    387
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have modified the auxiliary seat base of Carlioz (303, fig.4) to include an actuatable element revealing a storage compartment, as taught by Schroeder. This obvious modification would make it possible to easily accommodate a range of items to include necessities or luxuries (i.e. items like life jackets or carry-on luggage with a change of clothes for long flights). (Extra storage is a desirable feature for travel accommodations.)
 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz et al., hereinafter Carlioz (US 2018/0281964) in view of Schroeder et al., hereinafter Schroeder (US 2006/0163917 A1).
	Regarding claim 10, Carlioz discloses an aircraft seat (200: seat, figs. 3-6) for an aircraft passenger compartment suite (16: seating suite, figs. 3-6), comprising: a primary section (primary part of seat 200, figs. 3-6) including an upper actuatable portion (202: seat back, figs. 3-6) and a lower actuatable portion (203: seat bottom, figs. 3-6), the primary section configured to actuate between a primary upright position and a primary lie-flat position; (§[0042]: The seat 200 is configurable between an upright or TTL (taxi, takeoff and landing) position and a bed position) and an auxiliary section (30: expansion wing, figs. 3-6) including an upper portion (301: headrest, figs 3-6) coupled to a privacy shell element (see fig. 3 below) of the aircraft passenger compartment suite,

    PNG
    media_image1.png
    573
    684
    media_image1.png
    Greyscale
 
an auxiliary seat base portion, (303: bottom portion, figs. 3-6) and an auxiliary seatback portion (302: a back portion, figs. 3-6) configured to actuate between an auxiliary upright position and an auxiliary lie-flat position (§ [0042], figs. 3-6).  
	Carlioz is silent about the auxiliary seat base portion including an actuatable element, the actuatable element configured to actuate between an open position and a closed position, the actuatable element configured to provide access to a stowage compartment when the actuatable element is in the open position. 
	However, Schroeder teaches a passenger seat wherein the seat base portion, includes an actuatable element, (3, fig. 1) configured to actuate between an open and closed position (fig. 1) to provide access to a stowage compartment, (12, fig.1) when in the open position. (See figure from Schroeder below.) 

    PNG
    media_image4.png
    526
    387
    media_image4.png
    Greyscale

	It would have been obvious to one who is ordinarily skilled in the art to have modified the auxiliary seat base of Carlioz (303, fig. 4) to include an actuatable element revealing a storage compartment as taught by Schroeder. This obvious modification would make it possible to easily accommodate a range of items to include necessities or luxuries (i.e. items like life jackets or carry-on luggage with a change of clothes for long flights). (Extra storage is a desirable feature for travel accommodations.)
	Regarding claim 11, modified Carlioz discloses the aircraft passenger compartment suite of claim 10, and modified Carlioz further discloses an actuation of the auxiliary seatback portion (302) of the auxiliary section (30) being dependent on an actuation of the primary section (14a, 200). (§ [0051]: In certain embodiments, the seat 200 is configured to convert between the upright position, as best illustrated in FIGS. 3-4 and 16, and the longitudinal bed position, as best illustrated in FIGS. 5 and 17. In these embodiments, the seat 200 and the expansion wing 30 can both be deployed to form a bed that extends longitudinally along the accommodation space 14a, wherein the seat 200 is placed in mating contact with the ottoman 26. According to these embodiments, the expansion wing 30 may provide additional support/space for a passenger in the longitudinal bed position. As a result, the bed is arranged within the accommodation space 14a such that a passenger can lie in a longitudinal direction with respect to the aircraft cabin 10. In certain embodiments, the expansion wing 30 can remain in an upright position when the seat 200 is deployed to the longitudinal bed position.)
	Regarding claim 12, modified Carlioz discloses the aircraft passenger compartment suite of claim 10, and modified Carlioz further discloses an actuation of the auxiliary seatback portion (302) of the auxiliary section (30) being independent of an actuation of the primary section (14a, 200). (§ [0051]: In certain embodiments, the expansion wing 30 can remain in an upright position when the seat 200 is deployed to the longitudinal bed position.) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carlioz as modified by Schroeder as applied to claim 10 above, and further in view of Bettell.
	Regarding claim 13, modified Carlioz discloses the aircraft passenger compartment suite of claim 10, to include the auxiliary seatback portion (302), but modified Carlioz is silent about the auxiliary seatback portion including a second actuatable element, the second actuatable element of the auxiliary seatback portion configured to actuate between a second open position and a second closed position.
	However, Bettell teaches an aircraft seat wherein the seatback portion includes an actuatable element (41, fig. 5) configured to actuate between an open position and a closed position. (figs. 5 and 6) 

    PNG
    media_image2.png
    564
    408
    media_image2.png
    Greyscale

	It would have been reasonable for a person ordinarily skilled in the art at the time of filing to have modified the auxiliary seat back portion of Carlioz seat design to include an actuatable element, as taught in Bettell. An actuatable element in the seat back provides alternative seating positions. The height of and placement of the element and the surface medium chosen for the element affords a variety of desirable design choices. One ordinarily skilled in the art would easily recognize the options available here and incorporate the actuatable element of the seat back to benefit their design. 

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz et al., hereinafter Carlioz (US 2018/0281964) in view of Brennan (US 4,536,027A).
	Regarding claim 1, Carlioz discloses an aircraft seat (200: seat, figs. 3 -6) for an aircraft passenger compartment suite (16: seating suite, figs. 3-6), comprising: a primary section (primary part of seat 200, figs. 3-6) including an upper actuatable portion (202: seat back, figs. 3-6) and a lower actuatable portion, the primary section configured to actuate between a primary upright position and a primary ;lie flat position; (203: seat bottom) ( figs. 3-6 )(§[0042]: The seat 200 is configurable between an upright or TTL (taxi, takeoff and landing) position and a bed position) and an auxiliary section (30: expansion wing, figs. 3-6) including an auxiliary seatback (302: a back portion, figs. 3-6) portion coupled to a privacy shell element of the aircraft passenger compartment suite (see fig. 3, below, for privacy shell element)

    PNG
    media_image1.png
    573
    684
    media_image1.png
    Greyscale

and an auxiliary seat base portion (303: bottom portion, figs. 3-6) configured to actuate between an auxiliary upright position and an auxiliary lie-flat position (§ [0049]: In certain embodiments, the expansion wing 30 may be configured to provide additional space to one or both primary accommodation spaces 14a…the expansion wing 30 may be configured as a side cushion that is reclinable with the seat 200 to form the longitudinal bed position) (figs. 5 and 9). 
	Although Carlioz is silent about the auxiliary seatback portion including an actuatable element, the actuatable element configured to actuate between an open position and a closed position, the actuatable element configured to provide access to a stowage compartment when the actuatable element is in the open position, Brennan teaches this.
	Brennan (US 4,536,027A) (hereinafter Brennan) teaches an aircraft seat wherein the seatback portion includes an actuatable element (18, figs.1-5) configured to actuate between an open position and a closed position (fig. 1: closed, fig. 4 and fig. 5: open), the actuatable element configured to provide access to a stowage compartment (66’, fig. 4) when the actuatable element is in the open position.	
	It would have been obvious for a person having ordinary skill in the art at the time of filing to have modified the auxiliary seat back portion of Carlioz’ seat design to include an actuatable element. An actuatable element in the seat back provides alternative seating positions and reveals a cocktail table for use by the passenger(s) when in the open position. The actuatable element can take on various forms, depending on the desired function. Therefore, a person ordinarily skilled in the art would have chosen a design as taught by Brennan to modify the seatback of Carlioz to include the actuatable element in the seat back for the comfort and convenience of the passengers. 
	Regarding claim 6, modified Carlioz discloses the aircraft passenger compartment suite of claim 1, and Brennan further discloses the auxiliary seatback portion including a second actuatable (16, figs. 1-5) element, the second actuatable element of the auxiliary seatback portion configured to actuate between a stowed position and a deployed position (fig. 1 stowed, fig. 2-5: deployed).
	It would have been obvious to a person ordinarily skilled in the art at the time of the invention to have made the headrest portion (301, Carlioz) into a second actuatable element configured to actuate between a stowed position and a deployed position, as taught by Brennan. This allows for the second element to deploy into a position where the first element can rest on it in a level position and be functional as a table. 
	Regarding claim 7, modified Carlioz discloses the aircraft passenger compartment suite of claim 6, and Brennan further discloses the actuatable element of the auxiliary seatback portion (18, figs. 1-5) configured to rest on the second actuatable element (16, figs. 1-5) of the auxiliary seatback portion when the actuatable element of the auxiliary seatback portion is in the open position and the second actuatable element of the auxiliary seatback portion is in the deployed position (fig. 5) (col. 3, line 28: Once the lock is released, the headrest 16 is pivoted about 180.degree. until it is resting against the front surface of seatback cushion 18, as shown in FIG. 3. At this point, the seatback cushion 18 and its frame 28 are pivoted forward to the FIG. 5 position wherein the headrest 16 and seat bottom cushion 20 are slightly compressed, and the table surface 24, which is mounted on the back-cushion frame 28 is generally horizontal. Another locking system, which will also be hereinafter described, locks the table 24 in its horizontal position against the upward bias exerted by the compressed headrest and cushion.)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz as modified by Schroeder, as described above in claim 10, and in further view of Brennan (US 4,536,027A).
	Regarding claim 13, modified Carlioz discloses the aircraft passenger suite of claim 10, but is silent as to the auxiliary seatback portion including a second actuatable element, the second actuatable element of the auxiliary seatback portion configured to actuate between a second open position and a second closed position.
	Brennan teaches, within the same field of endeavor and reasonably pertinent, an auxiliary seatback portion including a second actuatable element (18, figs. 1-5), the second actuatable element of the auxiliary seatback portion configured to actuate between a second open position and a second closed position (fig. 1: closed, fig. 4 and fig. 5: open).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the auxiliary seat back portion of Carlioz’ seat design to include an actuatable element. An actuatable element in the seat back provides alternative seating positions and reveals a cocktail table for use by the passenger(s) when in the open position. The actuatable element can take on various forms, depending on the desired function. Therefore, a person ordinarily skilled in the art would have chosen a design as taught by Brennan to modify the seatback of Carlioz to include the actuatable element in the seat back for the comfort and convenience of the passengers. 
	Regarding claim 14, modified Carlioz discloses the aircraft passenger suite of claim 13, and Brennan further discloses the auxiliary seatback portion including a third actuatable element (16, figs. 1-5), the third actuatable element of the auxiliary seatback portion configured to actuate between a stowed position and a deployed position (fig. 1 stowed, figs. 2 – 5: deployed). 
	It would have been obvious to a person ordinarily skilled in the art at the time of the invention to have made the headrest portion (301, Carlioz) into a second actuatable element configured to actuate between a stowed position and a deployed position, as taught by Brennan. This allows for the second element to deploy into a position where the first element can rest on it in a level position and be functional as a table
	Regarding claim 15, modified Carlioz discloses  the aircraft passenger compartment suite of claim 14, and Brennan further discloses the second actuatable element (18, figs. 1-5) of the auxiliary seatback portion configured to rest on the third actuatable element (16, figs. 1-5) of the auxiliary seatback portion when the second actuatable element of the auxiliary seatback portion is in the open position and the third actuatable element of the auxiliary seatback portion is in the deployed position. (fig. 5) (col. 3, line 28: Once the lock is released, the headrest 16 is pivoted about 180.degree. until it is resting against the front surface of seatback cushion 18, as shown in FIG. 3. At this point, the seatback cushion 18 and its frame 28 are pivoted forward to the FIG. 5 position wherein the headrest 16 and seat bottom cushion 20 are slightly compressed, and the table surface 24, which is mounted on the back-cushion frame 28 is generally horizontal. Another locking system, which will also be hereinafter described, locks the table 24 in its horizontal position against the upward bias exerted by the compressed headrest and cushion.) (See figures 4 and 5 from Brennan, below).

    PNG
    media_image5.png
    264
    626
    media_image5.png
    Greyscale


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20090121523-A1, Johnson, teaches a stowage space in a convertible passenger seat assembly. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642